DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed November 30, 2021, with respect to the claim objections, have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see pages 6-7, filed November 30, 2021, with respect to the 35 U.S.C. 112 rejections, have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:

	Regarding Claim 1, 
Brown (US 5408220 A), teaches a breakaway shoulder strap in which an audible alarm is activated upon separation, however Brown does not teach an alarm system comprising 
Kim et al. (US 10129503 B1), teaches a strap band that incorporates a plurality of cameras, however Kim et al. does not teach an alarm system disposed on at least a portion of the strap assembly to output an alarm in response to activating the alarm system, the alarm system comprising: a light to illuminate that the user is experiencing an emergency, an LED display to display that the user is experiencing an emergency, and a speaker to emit a sound that the user is a victim of theft.
Chan (US 8768141 B2), teaches a strap band that incorporates a plurality of cameras that can record for a predetermined determination, however Chan does not teach an alarm system disposed on at least a portion of the strap assembly to output an alarm in response to activating the alarm system, the alarm system comprising: a light to illuminate that the user is experiencing an emergency, an LED display to display that the user is experiencing an emergency, and a speaker to emit a sound that the user is a victim of theft.
Henry (US 20140050468 A1), teaches a strap assembly that incorporates a camera, however henry does not teach an alarm system disposed on at least a portion of the strap assembly to output an alarm in response to activating the alarm system, the alarm system comprising: a light to illuminate that the user is experiencing an emergency, an LED display to display that the user is experiencing an emergency, and a speaker to emit a sound that the user is a victim of theft.



Regarding Claim 8,
Brown (US 5408220 A), teaches a breakaway shoulder strap in which an audible alarm is activated upon separation, however Brown does not teach an alarm system comprising a light to illuminate that the user is experiencing an emergency, or an LED display to display that the user is experiencing an emergency when a user is a victim of theft.
Kim et al. (US 10129503 B1), teaches a strap band that incorporates a plurality of cameras, however Kim et al. does not teach an alarm system disposed on at least a portion of the strap assembly to output an alarm in response to activating the alarm system, the alarm system comprising: a light to illuminate that the user is experiencing an emergency, an LED display to display that the user is experiencing an emergency, and a speaker to emit a sound that the user is a victim of theft.
Chan (US 8768141 B2), teaches a strap band that incorporates a plurality of cameras that can record for a predetermined determination, however Chan does not teach an alarm system disposed on at least a portion of the strap assembly to output an alarm in response to activating the alarm system, the alarm system comprising: a light to illuminate that the user is experiencing an emergency, an LED display to display that the user is experiencing an emergency, and a speaker to emit a sound that the user is a victim of theft.
Henry (US 20140050468 A1), teaches a strap assembly that incorporates a camera, however henry does not teach an alarm system disposed on at least a portion of the strap assembly to output an alarm in response to activating the alarm system, the alarm system comprising: a light to illuminate that the user is experiencing an emergency, an LED display to display that the user is experiencing an emergency, and a speaker to emit a sound that the user is a victim of theft.
Dandia (US 9364063 B1), teaches a plurality of pockets removably disposed with an attached sensor that triggers at least an audible alarm, however Dandia does not teach a plurality of cameras removably disposed on at least a portion of the strap assembly to record a video of a predetermined duration.

	Claim 8 is allowable as there is no reasonable combination in view of these prior art references that affects the patentability of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                          

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733